UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 17-7083


SUNDARI K. PRASAD,

               Plaintiff - Appellant,

          v.

VIVIENE B. CHEEK; VIVIAN B. CHEEK; CAROLYN D. NELSON;
REGINALD CHEEK; TOYA CHEEK; CLENFORD CHEEK, Uncle; KHEM
CHEEK; SARAH CHEEK, Cousin; CHRIS CHEEK, Cousin; CATHINA CHEEK,
Cousin; CLENFORD CHEEK, JR., Cousin; JONATHAN D. HEADLEE; FERN
CHEEK; REVEREND RICARDO BROWN, JR.; REGINALD CHEEK, JR.;
GAIL NELSON, Lawyer; BOOKER WALKER-WASHINGTON, musician;
SALLY NELSON, Nurse; CHARLOTTE NELSON; Z-BABY NELSON; FRIEDA
NELSON, Nurse; BRENT NELSON, Lawyer; BEVERLY NELSON, Lawyer;
BRANDY NELSON, Doctor; LISA NELSON; CYNTHIA NELSON, Journalist;
DONNA NELSON; AL NELSON, II; CLARENCE NELSON, JR.; POUNCEE
NELSON; ADRIENNE NELSON; HORACE NELSON STEWARD; THE
ESTATE & INHERITANCE OF PAULY O. PAULS & FAMILY; THE ESTATE
& INHERITANCE OF JIM SOVELL & FAMILY; THE ESTATE &
INHERITANCE OF ASHTON HENDRIX; THE ESTATE & INHERITANCE OF
TRACY BOSLEY & FAMILY; THE ESTATE & INHERITANCE OF
KELLY/KAREN & FAMILY; THE ESTATE & INHERITANCE OF LARRY
FLYNT & FAMILY; THE ESTATE & INHERITANCE OF OCEAN E. RIVER
CLARK & FAMILY; THE ESTATE & INHERITANCE OF JONATHAN D.
HEADLEE & FAMILY; THE ESTATE & INHERITANCE OF DAVID
ARNOLD CARPENTER & FAMILY; THE ESTATE & INHERITANCE OF
MONICA KRISTY AND VICK E. STONES; THE ESTATE & INHERITANCE
OF KATHERINE FLYNT,

               Defendants - Appellees.
                                       No. 17-7164


SUNDARI KARMA PRASAD,

                    Plaintiff - Appellant,

             v.

ARISTA RECORDS; VIRGIN,

                    Defendants - Appellees.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00073-MHL-RCY; 3:17-cv-
00036-MHL-RCY)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       In these consolidated cases, Sundari Karma Prasad seeks to appeal the district

court’s orders dismissing without prejudice two of Prasad’s pending 42 U.S.C. § 1983

(2012) actions for failure to adequately comply with the magistrate judge’s orders to

further particularize her complaints. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-47 (1949). Because the deficiencies identified by the district court may be

remedied by the filing of amended complaints, we conclude that the orders Prasad seeks

to appeal are neither final orders nor appealable interlocutory or collateral orders. Goode

v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss these appeals for lack of jurisdiction. * We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                              DISMISSED




       *
         We do not remand either of these matters to the district court, though, because
the court previously afforded Prasad the chance to amend her complaints, and she failed
to do so. Cf. Goode, 807 F.3d at 629-30.


                                            3